IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-11156
                         Summary Calendar



PAULA STROTHERS,

                                         Plaintiff-Appellant,

versus

ELIZABETH SAMFORD, Disciplinary Hearing
Officer; WENDY J. ROAL, Administrator
National Inmate Appeals U.S. Bureau of Prisons;
O. IVAN WHITE, JR., Regional Director; JOSEPH B.
BOGAN, Warden Federal Medical Center Carswell;
LISA AUSTIN, Unit Manager Administrative Unit
Federal Medical Center Carswell,

                                         Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:99-CV-797-A
                       - - - - - - - - - -
                          March 31, 2000

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Paula Strothers appeals the district court’s dismissal of

her civil rights complaint pursuant to Bivens v. Six Unknown

Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971),

for failure to state a claim.   See 28 U.S.C. § 1915(e)(2)(B)(ii).




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-11156
                                 -2-

Strothers alleges that her constitutional rights were violated

when she was deprived of her mattress for 12-15 hours a day as a

result of disciplinary proceedings against her and that she was

exposed to excessively cold temperatures of 40 degrees in her

cell.   Strothers also seeks permission to file a supplemental

pleading containing new factual information, and she moves for

the appointment of counsel.

     Strothers’ motion for permission to file a supplemental

pleading containing new evidence is DENIED.    See Theriot v.

Parish of Jefferson, 185 F.3d 477, 491 n.26 (5th Cir. 1999)

(stating “[a]n appellate court may not consider new evidence

furnished for the first time on appeal and may not consider facts

which were not before the district court at the time of the

challenged ruling”), petition for cert. filed, (Jan. 18, 2000)

(No. 99-1203).

     “To test whether the district court’s dismissal under § 1915

was proper, this Court must assume that all of the plaintiff’s

factual allegations are true.”    Bradley v. Puckett, 157 F.3d
1022, 1025 (5th Cir. 1998).   “The district court’s dismissal may

be upheld, only if it appears that no relief could be granted

under any set of facts that could be proven consistent with the

allegations.”    Id. (internal quotation and citation omitted).

Although the district court correctly determined that Strothers

failed to state a claim for relief with regard to the deprivation

of her mattress during a portion of the day, it failed to

consider her assertion that the temperature in her cell posed a

serious risk to her health.   "Prisoners have a right to
                            No. 99-11156
                                 -3-

protection from extreme cold."    See Palmer v. Johnson, 193 F.3d
346, 353 (5th Cir. 1999) (quoting Dixon v. Godinez, 114 F.3d 640,

642 (7th Cir. 1997)).    Strothers’ allegations that the

temperature in her cell was 40 degrees and that the defendants

deliberately failed to take action even after being informed of

this condition, are sufficient to allow her to further pursue

this claim.    Therefore, that portion of the district court’s

judgment dismissing Strothers’ claim regarding the deprivation of

her mattress is AFFIRMED, and that portion of the district

court’s judgment dismissing her claim regarding exposure to

excessively cold temperatures is VACATED and REMANDED for further

proceedings.

     Strothers’ motion for appointment of counsel and request to

file this motion and its supporting brief in present form are

DENIED as moot in light of the remand of these proceedings to the

district court.

     AFFIRMED IN PART, VACATED IN PART; MOTIONS DENIED.